J-S35008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

HAKIM HOPKINS,

                         Appellant                  No. 1508 MDA 2017


          Appeal from the Judgment of Sentence August 29, 2017
            In the Court of Common Pleas of Lycoming County
           Criminal Division at No(s): CP-41-CR-0000948-2012


BEFORE: BENDER, P.J.E., PANELLA, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                     FILED AUGUST 27, 2018

     Appellant, Hakim Hopkins, appeals from the judgment of sentence of

18-60 months’ incarceration for possession with intent to deliver cocaine.

Appellant challenges the trial court’s order denying suppression of the seized

contraband. After careful review, we affirm.

     The trial court summarized the facts of this matter as follows:

           On April 9, 2012, Sergeant Chris Kriner (Kriner) of the Old
     Lycoming Township Police Department was dispatched to the Days
     Inn in South Williamsport to assist Officer Keeler of the South
     Williamsport Police with a welfare check. N.T. [Suppression],
     [12/11/12], [at] 16. Upon arriving at the scene, Keeler informed
     Kriner that a father had called the Lycoming County Call Center
     and was concerned about his daughter, Dashika Wilson (Wilson).
     Id. The father stated that Wilson was at the Days Inn with her
     boyfriend and that he would not let her leave. Id. [at] 16-17. As
     Kriner and Keeler were walking into the hotel they saw a male and
     a female exiting. Id. at 17. Kriner asked the female if she was
     Dashika Wilson and she stated that she was. Id. Keeler began
J-S35008-18


     speaking with Wilson while Kriner followed the male out of the
     hotel, who was later identified as [Appellant]. Id.

           Kriner spoke with [Appellant] and ascertained that Wilson
     was driving a gold Chrysler Pacifica.        Id.   Kriner ran the
     registration plate of the vehicle and it came back as registered to
     Wilson and her father, Rodney Wilson. Id. While running the
     registration, Kriner observed police evidence tape on the vehicle
     and remembered that a vehicle of the same description was
     involved in an assault in Williamsport a few days earlier. Id. at
     18. In addition, while noticing a flat screen TV in the back of the
     vehicle, Kriner remembered that there was a home invasion
     robbery several days before the assault. Id. In the home
     invasion, a flat screen TV had been stolen. Id. Further, one of
     the suspects in the home invasion had a teardrop tattoo under his
     eye, which [Appellant] also had. Id.

           Kriner questioned [Appellant] about the TV and he appeared
     suspicious. Id. at 19. As a result, Kriner asked Wilson if she
     would permit him to search the vehicle so that he could look at
     the TV and search for drugs and guns. Id. Wilson stated that he
     could search the vehicle, however, Kriner requested that she
     speak with her father first. Id. Wilson and her father spoke away
     from Kriner and eventually both consented to a search of the
     vehicle. Id. Kriner testified that he read the consent to search
     form, explained it in detail, and that they both signed the form.
     Id. The consent to search form stated that Kriner was searching
     in regards to a theft and drug investigation. Id. Kriner believed
     that the vehicle contained drugs based on the evidence tape, the
     TV from the home invasion was probably drug related, and that
     [Appellant] told him that he had been arrested for drug offenses
     in the past. Id. at 20.

           After signing the consent to search form, Kriner searched
     the vehicle. Id. The TV make and model matched the TV that
     was stolen and Williamsport Bureau of Police arrived and seized it
     as evidence. Id. at 21. Kriner then searched a gym bag and
     observed a 40 caliber round of ammunition and a box of sandwich
     bags. Id. Finally, Kriner searched a shoe box and found a pair of
     men's 10 1/2 sneakers, two (2) firearms, two (2) revolvers, and
     a bag of suspected crack cocaine. Id. at 22.

           Kriner asked [Appellant] if the gym bag was his after it was
     searched and he stated that it did belong to him. Id. at 27. Id.
     Kriner did not ask about the shoe box prior to opening it. Id.


                                    -2-
J-S35008-18


       at 28. When the shoe box was opened he saw the men's sneakers
       and then assumed they belonged to [Appellant]. Id. at 35. Kriner
       saw the shoes and guns when he opened the box. Id. at 36. After
       moving the shoes, Kriner observed the drugs. Id.

Trial Court Opinion (TCO), 5/2/13, at 1-3.

       The Commonwealth charged Appellant with theft, gun, and drug

offenses.1 Appellant filed a timely motion to suppress the seized contraband,

and the trial court conducted a hearing on the matter on December 11, 2012.

On May 2, 2013, the trial court issued an opinion and order denying

Appellant’s motion.       On March 10, 2017, following a tortured procedural

history that is not relevant to this appeal, a jury convicted Appellant of

possession with intent to deliver cocaine, possession of cocaine, and

possession of drug paraphernalia.              On August 29, 2017, the trial court

sentence Appellant as stated above.

       Appellant filed a timely notice of appeal, and a timely, court-ordered

Pa.R.A.P. 1925(b) statement. On January 11, 2018, the trial court issued a

statement pursuant to Rule 1925(a) indicating that, in response to Appellant’s

Rule 1925(b) statement, it would rely on the reasoning set forth in its May 2,

2013 opinion. Appellant now presents the following question for our review:

       Whether the trial court erred in denying Appellant's motion to
       suppress evidence [in] finding that he did not have a reasonable
       expectation of privacy in a gym bag and a closed shoebox found
____________________________________________


1 Specifically, the Commonwealth charged Appellant with persons not to
possess (a firearm), 18 Pa.C.S. § 6105; two counts of firearms not to be
carried without a license, 18 Pa.C.S. § 6106; possession with intent to deliver
cocaine, 35 Pa.C.S. 780-113(a)(30); receiving stolen property, 18 Pa.C.S. §
3925; possession of a controlled substance, 35 Pa.C.S. 780-113(a)(16); and
possession of drug paraphernalia, 35 Pa.C.S. 780-113(a)(32).

                                           -3-
J-S35008-18


      in a vehicle in which he had left those items with the permission
      of the owner?

Appellant’s Brief at 6.

      After a thorough review of the record, Appellant’s brief, the applicable

law, and the comprehensive and well-reasoned opinion of the trial court, we

conclude that there is no merit to Appellant’s claims on appeal, and do so

based on the reasons set forth in that opinion. See TCO at 3-7 (ruling that

Appellant lacked a reasonable expectation of privacy in the location of the

seized contraband); and see TCO at 7 (alternatively concluding that the

search of Appellant’s gym bag and shoe box fell within the scope of the

consent to search given by Wilson and her father).

      Judgement of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/27/2018




                                    -4-